PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Oh et al.
Application No. 29/639,943
Filed: March 09, 2018
For: Stand for electronic device

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 11, 2020, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before 
October 06, 2020, as required by the Notice of Allowance and Fee(s) Due, mailed July 06, 2020, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is October 07, 2020. A Notice of Abandonment was mailed October 21, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $175, (2) the petition fee of $525; (3) a proper statement of unintentional delay and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  

The Terminal Disclaimer filed December 11, 2020 is accepted and has been made of record. Any continuing application filed from this application must contain a copy of the terminal disclaimer.  The copy of the terminal disclaimer must be filed with a cover letter requesting the terminal disclaimer be recorded on the continuing application.  A copy of this decision should be attached to the cover letter.  

This application is being referred to the Office of Data Management for further processing into a patent. 


Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


 
/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions